DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 8, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanuti (USPN 10,463,936) in view of Desjardins (USPN 5,685780).
Regarding claim 1, Lanuti discloses an apparatus (Fig. 9), comprising: a bumper assembly (12A-12F edging blocks) configured to be securely positioned along a length of a perimeter of a miniature golf course (edging of edging blocks means perimeter. col. 3 lines 37-42.) having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); and a light-emitting assembly supported by the bumper assembly, and the light- emitting assembly configured to emit light externally from the bumper assembly in response to the light-emitting assembly receiving a light-activation signal (col. 4 lines 10-31; col. 4 line 53-col. 5 line 3); except for and a ball-detection device configured to be positioned proximate to the ball cup of the miniature golf course, and the ball-detection device configured to transmit a detection signal indicating that the golf ball was received by the ball cup of the miniature golf course; and a controller assembly configured to be in electrical communication with the light- emitting assembly, and the controller assembly also configured to be in electrical communication with the ball-detection device.
Desjardins teaches and a ball-detection device (claim 5) configured to be positioned proximate to the ball cup of the miniature golf course (claim 5; col 1 lines 9-14), and the ball-detection device configured to transmit a detection signal indicating that the golf ball was received by the ball cup of the miniature golf course (claim 5); and a controller assembly (claim 5) configured to be in electrical communication with the light- emitting assembly (claim 5), and the controller assembly also configured to be in electrical communication with the ball-detection device (claim 5).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use controller assembly with ball-detection device as taught by Desjardin for the cup configuration as disclosed by Lanuti to utilize a controller that detects a ball in the cup and also provides light when such detection occurs (claim 5) to inform.

Regarding claim 2, Lanuti discloses wherein: in which the light-activation signal is configured to activate emission of light from the light-emitting assembly externally from the bumper assembly (col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) except for the controller assembly is further configured to: input the detection signal from the ball-detection device, in which the detection signal is configured to indicate that the golf ball was received by the ball cup of the miniature golf course; and output the light-activation signal to the light-emitting assembly in response to the controller assembly inputting the detection signal from the ball-detection device, in which the light-activation signal is configured to activate emission of light from the light-emitting assembly.
Desjardins teaches the controller assembly (claim 5) is further configured to: input the detection signal from the ball-detection device (claim 5), in which the detection signal is configured to indicate that the golf ball was received by the ball cup of the miniature golf course (claim 5; col. 1 lines 9-14); and output the light-activation signal to the light-emitting assembly in response to the controller assembly inputting the detection signal from the ball-detection device (claim 5), in which the light-activation signal is configured to activate emission of light from the light-emitting assembly (claim 5).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use controller configuration as taught by Desjardins for the controls of the apparatus as disclosed by Lanuti to utilize for the same reasons as found in claim 2.
	
Regarding claim 5, Lanuti discloses wherein: the bumper assembly (Fig. 9; 10) includes a first bumper assembly (12A) and a second bumper assembly (12B); and the first bumper assembly and the second bumper assembly are configured to be connectable with each other (see Fig. 7 and 10); and the light-emitting assembly is supported by the first bumper assembly, and the light-emitting assembly being configured to emit light externally from the first bumper assembly in response to the light-emitting assembly receiving the light-activation signal (col. 4 lines 10-31; col. 4 line 53-col. 5 line 3); and the light-activation signal activates emission of light from the light-emitting assembly away from the first bumper assembly (col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) except for and the controller assembly is configured to output the light-activation signal to the light-emitting assembly, in which the light-activation signal activates emission of light from the light-emitting assembly once the controller assembly inputs the detection signal from the ball-detection device.
Desjardins teaches and the controller assembly (claim 5) is configured to output the light-activation signal to the light-emitting assembly (claim 5), in which the light-activation signal activates emission of light from the light-emitting assembly once the controller assembly inputs the detection signal from the ball-detection device (claim 5).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use controller configuration as taught by Desjardins for control as disclosed by Lanuti to utilize for the same reasons as found in claim 1.

As to claim 8, Lanuti discloses wherein: the bumper assembly further includes a coupling assembly (Fig. 1; 22 protrusion and 24 receiver) configured to couple the first bumper assembly (12A) and the second bumper assembly (12B) together.
	
As to claim 12, Lanuti discloses wherein: the bumper assembly includes a first bumper assembly (Fig. 9; 12A edging block) and a second bumper assembly (12B edging block); and the first bumper assembly and the second bumper assembly each have end sections that define angled end walls (see fig. 1, 7 and 9).

	
Regarding claim 17, Lanuti discloses an apparatus, comprising: a controller assembly configured to be in electrical communication with a light- emitting assembly supported by a bumper assembly (12 edging block; col. 4 lines 10-31; col. 4 line 53-col. 5 line 3), and the light-emitting assembly configured to emit light externally from the bumper assembly in response to the light- emitting assembly receiving a light-activation signal (col. 4 lines 10-31; col. 4 line 53-col. 5 line 3), and the bumper assembly configured to be securely positioned along a length of a perimeter of a miniature golf course (edge blocks means perimeter; col. 3 lines 37-42.) having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); except for and the controller assembly also configured to be in electrical communication with a ball-detection device configured to be positioned proximate to the ball cup of the miniature golf course, and the ball-detection device configured to transmit a detection signal indicating that the golf ball was received by the ball cup of the miniature golf course.
Desjardins teaches and the controller assembly also configured to be in electrical communication with a ball-detection device configured to be positioned proximate to the ball cup of the miniature golf course (claim 5), and the ball-detection device configured to transmit a detection signal indicating that the golf ball was received by the ball cup of the miniature golf course (claim 5; col. 1 lines 9-14).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Cup/controller assembly/ball-detection configuration as taught by Desjardins for the cup configuration as disclosed by Lanuti to utilize a configuration controller that can control a light source and receive a ball cup detection signal for informing players that the ball has gone into the cup in a miniature golf game (claim 5).

Regarding claim 18, Lanuti discloses wherein: the light-activation signal is configured to activate emission of light from the light-emitting assembly externally from the bumper assembly (10) (col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) except for wherein: the controller assembly is further configured to: input the detection signal from the ball-detection device, in which the detection signal is configured to indicate that the golf ball was received by the ball cup of the miniature golf course; and output the light-activation signal to the light-emitting assembly in response to the controller assembly inputting the detection signal from the ball-detection device, in which the light-activation signal is configured to activate emission of light from the light-emitting assembly.
Desjardins teaches wherein: the controller assembly (claim 5) is further configured to: input the detection signal from the ball-detection device (claim 5), in which the detection signal is configured to indicate that the golf ball was received by the ball cup of the miniature golf course (claim 5; col. 1 lines 9-14); and output the light-activation signal to the light-emitting assembly in response to the controller assembly inputting the detection signal from the ball-detection device (claim 5), in which the light-activation signal is configured to activate emission of light from the light-emitting assembly (Claim 5).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use controller configuration as taught by Desjardins for the cup/controller configuration as disclosed by Lanuti as modified by Desjardins to utilize for the same reasons as found in claim 17.

Allowable Subject Matter
Claims 3-4, 6-7, 9-11, 13-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 3 is allowable because limitations an apparatus, wherein: the controller assembly includes: a light controller supported by the bumper assembly, and the light controller configured to be electrically connected to the light-emitting assembly; and a detection controller configured to be positioned in a spaced-apart relationship from, and externally from, the bumper assembly; and the light controller and the detection controller configured to be in electrical communication with each other are not disclosed. 
The closest prior art are Lanuti (USPN 10,463,936) and Ainsworth et al. (US Pub. 2003/0004005). While Lanuti discloses an apparatus (Fig. 9), comprising: a bumper assembly (10 several edging blocks) configured to be positioned along a length of a perimeter of a miniature golf course having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); and a light-emitting assembly (54 illumination device) supported by the assembly (10) (Col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) and Ainsworth et al. (US Pub. 2003/0004005) discloses an apparatus (Fig. 1) comprising: a ball-detection device (Fig. 4; 28 ball presence sensor) configured to be positioned proximate to the ball cup (18 cup) of the golf. Neither Lanuti nor Ainsworth disclose or suggest in summary wherein: the controller assembly includes: a light controller supported by the bumper assembly, and the light controller configured to be electrically connected to the light-emitting assembly; and a detection controller configured to be positioned in a spaced-apart relationship from, and externally from, the bumper assembly; and the light controller and the detection controller configured to be in electrical communication with each other.
Claim 6 is allowable because limitations an apparatus, wherein: the controller assembly includes: a light controller supported by the first bumper assembly, and the light controller being configured to be electrically connected to the light-emitting assembly; and a detection controller configured to be positioned in a spaced-apart relationship from, and externally from, the first bumper assembly; and the light controller and the detection controller are configured to be in electrical communication with each other are not disclosed. 
The closest prior art are Lanuti (USPN 10,463,936) and Ainsworth et al. (US Pub. 2003/0004005). While Lanuti discloses an apparatus (Fig. 9), comprising: a bumper assembly (10 several edging blocks) configured to be positioned along a length of a perimeter of a miniature golf course having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); and a light-emitting assembly (54 illumination device) supported by the assembly (10) (Col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) and Ainsworth et al. (US Pub. 2003/0004005) discloses an apparatus (Fig. 1) comprising: a ball-detection device (Fig. 4; 28 ball presence sensor) configured to be positioned proximate to the ball cup (18 cup) of the golf. Neither Lanuti nor Ainsworth disclose or suggest in summary wherein: the controller assembly includes: a light controller supported by the first bumper assembly, and the light controller being configured to be electrically connected to the light-emitting assembly; and a detection controller configured to be positioned in a spaced-apart relationship from, and externally from, the first bumper assembly; and the light controller and the detection controller are configured to be in electrical communication with each other.
Claim 9 is allowable because limitations an apparatus, comprising: wherein: the bumper assembly provides top connector holes positioned at the corners of a top surface of the bumper assembly; and the bumper assembly provides side connector holes positioned along a bottom section of side walls of the bumper assembly are not disclosed. 
The closest prior art are Lanuti (USPN 10,463,936) and Ainsworth et al. (US Pub. 2003/0004005). While Lanuti discloses an apparatus (Fig. 9), comprising: a bumper assembly (10 several edging blocks) configured to be positioned along a length of a perimeter of a miniature golf course having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); and a light-emitting assembly (54 illumination device) supported by the assembly (10) (Col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) and Ainsworth et al. (US Pub. 2003/0004005) discloses an apparatus (Fig. 1) comprising: a ball-detection device (Fig. 4; 28 ball presence sensor) configured to be positioned proximate to the ball cup (18 cup) of the golf.  Neither Lanuti nor Ainsworth disclose or suggest in summary wherein: the bumper assembly provides top connector holes positioned at the corners of a top surface of the bumper assembly; and the bumper assembly provides side connector holes positioned along a bottom section of side walls of the bumper assembly.
Claim 10 is allowable because limitations the apparatus, wherein: the bumper assembly includes a first bumper assembly and a second bumper assembly; and the first bumper assembly includes a first engagement feature configured to engage a coupling assembly; and the second bumper assembly includes a second engagement feature configured to engage the coupling assembly are not disclosed. 
The closest prior art are Lanuti (USPN 10,463,936) and Ainsworth et al. (US Pub. 2003/0004005). While Lanuti discloses an apparatus (Fig. 9), comprising: a bumper assembly (10 several edging blocks) configured to be positioned along a length of a perimeter of a miniature golf course having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); and a light-emitting assembly (54 illumination device) supported by the assembly (10) (Col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) and Ainsworth et al. (US Pub. 2003/0004005) discloses an apparatus (Fig. 1) comprising: a ball-detection device (Fig. 4; 28 ball presence sensor) configured to be positioned proximate to the ball cup (18 cup) of the golf.  Neither Lanuti nor Ainsworth disclose or suggest in summary wherein: the bumper assembly includes a first bumper assembly and a second bumper assembly; and the first bumper assembly includes a first engagement feature configured to engage a coupling assembly; and the second bumper assembly includes a second engagement feature configured to engage the coupling assembly.
Claim 11 is allowable because limitations the apparatus, wherein: the bumper assembly includes a first bumper assembly and a second bumper assembly; and the first bumper assembly includes a first engagement feature configured to engage a coupling assembly; and the second bumper assembly includes a second engagement feature configured to engage the coupling assembly; and the coupling assembly includes an elongated body; and the first engagement feature includes an opening configured to receive the elongated body; and the first engagement feature forms a U-shaped notched opening are not disclosed. 
The closest prior art are Lanuti (USPN 10,463,936) and Ainsworth et al. (US Pub. 2003/0004005). While Lanuti discloses an apparatus (Fig. 9), comprising: a bumper assembly (10 several edging blocks) configured to be positioned along a length of a perimeter of a miniature golf course having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); and a light-emitting assembly (54 illumination device) supported by the assembly (10) (Col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) and Ainsworth et al. (US Pub. 2003/0004005) discloses an apparatus (Fig. 1) comprising: a ball-detection device (Fig. 4; 28 ball presence sensor) configured to be positioned proximate to the ball cup (18 cup) of the golf. Neither Lanuti nor Ainsworth disclose or suggest in summary wherein: the bumper assembly includes a first bumper assembly and a second bumper assembly; and the first bumper assembly includes a first engagement feature configured to engage a coupling assembly; and the second bumper assembly includes a second engagement feature configured to engage the coupling assembly; and the coupling assembly includes an elongated body; and the first engagement feature includes an opening configured to receive the elongated body; and the first engagement feature forms a U-shaped notched opening.
Claim 13 is allowable because limitations the apparatus, wherein: the bumper assembly is positionable on, or over, a support block, in which the support block is configured to be secured to a working surface via a connector; and side walls of the bumper assembly provide side connector holes; and connectors are insertable into the side connector holes, in which the connectors are configured to secure the bumper assembly to the support block are not disclosed. 
The closest prior art are Lanuti (USPN 10,463,936) and Ainsworth et al. (US Pub. 2003/0004005). While Lanuti discloses an apparatus (Fig. 9), comprising: a bumper assembly (10 several edging blocks) configured to be positioned along a length of a perimeter of a miniature golf course having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); and a light-emitting assembly (54 illumination device) supported by the assembly (10) (Col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) and Ainsworth et al. (US Pub. 2003/0004005) discloses an apparatus (Fig. 1) comprising: a ball-detection device (Fig. 4; 28 ball presence sensor) configured to be positioned proximate to the ball cup (18 cup) of the golf. Neither Lanuti nor Ainsworth disclose or suggest in summary wherein: the bumper assembly is positionable on, or over, a support block, in which the support block is configured to be secured to a working surface via a connector; and side walls of the bumper assembly provide side connector holes; and connectors are insertable into the side connector holes, in which the connectors are configured to secure the bumper assembly to the support block.
Claim 14 is allowable because limitations the apparatus, wherein: the bumper assembly includes a first bumper assembly and a second bumper assembly; and a top surface of the first bumper assembly provides spaced-apart top connector holes; and connectors are received in the spaced-apart top connector holes; and the connectors are configured to securely connect the top surface of the first bumper assembly to a coupling assembly, in which the coupling assembly is configured to couple the first bumper assembly and the second bumper assembly together are not disclosed. 
The closest prior art are Lanuti (USPN 10,463,936) and Ainsworth et al. (US Pub. 2003/0004005). While Lanuti discloses an apparatus (Fig. 9), comprising: a bumper assembly (10 several edging blocks) configured to be positioned along a length of a perimeter of a miniature golf course having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); and a light-emitting assembly (54 illumination device) supported by the assembly (10) (Col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) and Ainsworth et al. (US Pub. 2003/0004005) discloses an apparatus (Fig. 1) comprising: a ball-detection device (Fig. 4; 28 ball presence sensor) configured to be positioned proximate to the ball cup (18 cup) of the golf. Neither Lanuti nor Ainsworth disclose or suggest in summary wherein: the bumper assembly includes a first bumper assembly and a second bumper assembly; and a top surface of the first bumper assembly provides spaced-apart top connector holes; and connectors are received in the spaced-apart top connector holes; and the connectors are configured to securely connect the top surface of the first bumper assembly to a coupling assembly, in which the coupling assembly is configured to couple the first bumper assembly and the second bumper assembly together.
Claim 15 is allowable because limitations the apparatus, wherein: the bumper assembly includes a first bumper assembly and a second bumper assembly; and the first bumper assembly includes: first plugs configured to be selectively electrically connectable to power terminals configured to be selectively connectable to an electrical power source, and the first plugs also being configured to be selectively electrically connectable to an internal electrical circuit; and second plugs configured to be selectively electrically connectable to the first plugs of the second bumper assembly are not disclosed. 
The closest prior art are Lanuti (USPN 10,463,936) and Ainsworth et al. (US Pub. 2003/0004005). While Lanuti discloses an apparatus (Fig. 9), comprising: a bumper assembly (10 several edging blocks) configured to be positioned along a length of a perimeter of a miniature golf course having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); and a light-emitting assembly (54 illumination device) supported by the assembly (10) (Col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) and Ainsworth et al. (US Pub. 2003/0004005) discloses an apparatus (Fig. 1) comprising: a ball-detection device (Fig. 4; 28 ball presence sensor) configured to be positioned proximate to the ball cup (18 cup) of the golf. Neither Lanuti nor Ainsworth disclose or suggest in summary wherein: the bumper assembly includes a first bumper assembly and a second bumper assembly; and the first bumper assembly includes: first plugs configured to be selectively electrically connectable to power terminals configured to be selectively connectable to an electrical power source, and the first plugs also being configured to be selectively electrically connectable to an internal electrical circuit; and second plugs configured to be selectively electrically connectable to the first plugs of the second bumper assembly.
Claim 16 is allowable because limitations the apparatus, further comprising: a motion sensor is mounted to the bumper assembly, and the motion sensor is configured to detect that the golf ball has contacted the bumper assembly; and the controller assembly is configured to activate and deactivate the light-emitting assembly once the motion sensor has detected that the golf ball has contacted the bumper assembly are not disclosed. 
The closest prior art are Lanuti (USPN 10,463,936) and Ainsworth et al. (US Pub. 2003/0004005). While Lanuti discloses an apparatus (Fig. 9), comprising: a bumper assembly (10 several edging blocks) configured to be positioned along a length of a perimeter of a miniature golf course having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); and a light-emitting assembly (54 illumination device) supported by the assembly (10) (Col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) and Ainsworth et al. (US Pub. 2003/0004005) discloses an apparatus (Fig. 1) comprising: a ball-detection device (Fig. 4; 28 ball presence sensor) configured to be positioned proximate to the ball cup (18 cup) of the golf.  Neither Lanuti nor Ainsworth disclose or suggest in summary further comprising: a motion sensor is mounted to the bumper assembly, and the motion sensor is configured to detect that the golf ball has contacted the bumper assembly; and the controller assembly is configured to activate and deactivate the light-emitting assembly once the motion sensor has detected that the golf ball has contacted the bumper assembly.
Claim 19 is allowable because limitations the apparatus, wherein: the controller assembly includes: a light controller supported by the bumper assembly, and the light controller configured to be electrically connected to the light-emitting assembly; and a detection controller configured to be positioned in a spaced-apart relationship from, and externally from, the bumper assembly; and the light controller and the detection controller configured to be in electrical communication with each other are not disclosed. 
The closest prior art are Lanuti (USPN 10,463,936) and Ainsworth et al. (US Pub. 2003/0004005). While Lanuti discloses an apparatus (Fig. 9), comprising: a bumper assembly (10 several edging blocks) configured to be positioned along a length of a perimeter of a miniature golf course having a ball cup configured to receive a golf ball therein (col. 1 lines 34-43); and a light-emitting assembly (54 illumination device) supported by the assembly (10) (Col. 4 lines 10-31; col. 4 line 53-col. 5 line 3) and Ainsworth et al. (US Pub. 2003/0004005) discloses an apparatus (Fig. 1) comprising: a ball-detection device (Fig. 4; 28 ball presence sensor) configured to be positioned proximate to the ball cup (18 cup) of the golf.  Neither Lanuti nor Ainsworth disclose or suggest in summary , wherein: the controller assembly includes: a light controller supported by the bumper assembly, and the light controller configured to be electrically connected to the light-emitting assembly; and a detection controller configured to be positioned in a spaced-apart relationship from, and externally from, the bumper assembly; and the light controller and the detection controller configured to be in electrical communication with each other.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875